       Case 4:21-cv-01168 Document 8 Filed on 05/04/21 in TXSD Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 CYNTHIA STEWART JENKINS,                        §
                                                 §
         Plaintiff,                              §
                                                 §
 v.                                              §
                                                 §       Civil Action No. 4:21-cv-1168
 PHH MORTGAGE CORPORATION                        §
 dba PHH MORTGAGE SERVICES and                   §
 NEWREZ LLC,                                     §
                                                 §
         Defendants.
                                                 §

                 UNOPPOSED MOTION TO EXTEND ANSWER DEADLINE

        Defendants, PHH Mortgage Corporation d/b/a PHH Mortgage Services, successor by

merger to Ocwen Loan Servicing, LLC, and NewRez LLC (“Defendants”), hereby file this

Unopposed Motion to Extend Answer Deadline (the “Motion”), respectfully stating as follows:

        1.      Plaintiff filed this lawsuit on April 9, 2021, alleging claims against Defendants for

communications and actions that occurred after entry of a bankruptcy discharge order and

settlement of a previous lawsuit, and asserting causes of action for violation of the Texas Debt

Collection Act, violation of the Fair Debt Collection Practices Act, violation of the bankruptcy

discharge injunction, and invasion of privacy. Doc. 1.

        2.      Defendants seek additional time to prepare their answer in response to Plaintiff’s

complaint, until and including May 19, 2021. Plaintiff is not opposed to this extension. This

Motion is not being filed for purposes of delay, but in the interest of judicial economy and so that

justice may be done. Good cause exists for granting the relief requested. In light of the current

status of this matter, Defendants will suffer prejudice if required to abide by the current deadline

to answer the complaint.



UNOPPOSED MOTION TO EXTEND ANSWER DEADLINE – PAGE 1
92040932v.1 1009251/00032
       Case 4:21-cv-01168 Document 8 Filed on 05/04/21 in TXSD Page 2 of 3




        WHEREFORE, Defendants respectfully request that the Court grant this Motion and enter

an order extending the answer deadline in this matter, until and including May 19, 2021. A

proposed order is submitted herewith reflecting the new answer deadline.

                                            Respectfully submitted,

                                            /s/ Vincent J. Hess
                                            Robert T. Mowrey (Attorney-in-Charge)
                                            Texas Bar No. 14607500
                                            State Bar No. 9529
                                            rmowrey@lockelord.com
                                            Vincent J. Hess
                                            Texas Bar No. 09549417
                                            State Bar No. 20194
                                            vhess@lockelord.com
                                            Matthew H. Davis
                                            Texas Bar No. 24069580
                                            State Bar No. 1124612
                                            mdavis@lockelord.com
                                            LOCKE LORD LLP
                                            2200 Ross Avenue, Suite 2800
                                            Dallas, Texas 75201
                                            (214) 740-8000 (Telephone)
                                            (214) 740-8800 (Telecopier)

                                            ATTORNEYS FOR DEFENDANTS




                            CERTIFICATE OF CONFERENCE

       I hereby certify that counsel for Defendants conferred with Plaintiff’s counsel on May 3,
2021, regarding the subject of this Motion. Plaintiff is not opposed to the relief sought in this
Motion.

                                            /s/ Vincent J. Hess
                                            Vincent J. Hess




UNOPPOSED MOTION TO EXTEND ANSWER DEADLINE – PAGE 2
92040932v.1 1009251/00032
       Case 4:21-cv-01168 Document 8 Filed on 05/04/21 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 4th day of May, 2021, a copy of the above
and foregoing was served via ECF pursuant to the Federal Rules of Civil Procedure to:

        James J. Manchee
        MANCHEE & MANCHEE PC
        5048 Tennyson Parkway
        Suite 250
        Plano, Texas 75024

        Counsel for Plaintiff

                                           /s/ Vincent J. Hess
                                           Counsel for Defendant




UNOPPOSED MOTION TO EXTEND ANSWER DEADLINE – PAGE 3
92040932v.1 1009251/00032
